        Case 1:21-cv-01284-HBK Document 6 Filed 08/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN E. SAYLOR,                                 Case No. 1:21-CV-01284-HBK (PC)
12                          Plaintiff,                 ORDER VACATING ORDER GRANTING IN
                                                       FORMA PAUPERIS MOTION
13             v.
                                                        Doc. No. 5.
14    KATHELEEN ALLISON, ET. AL,
15                          Defendants.
16

17            This matter comes before the Court upon re-review of the file. On August 25, 2021 the

18   Court issued an order granting Plaintiff’s motion for leave to proceed in forma pauperis. (Doc.

19   No. 5). Upon re-review of Plaintiff’s in forma pauperis motion, the Court notes that Plaintiff’s

20   average deposits are $605.72, and his average balance is $910.00. (Doc. No. 2 at 5). Plaintiff

21   appears to have recently received a $1,400.00 stimulus check in his inmate account. (Id. at 4).

22            ACCORDINGLY, it is ORDERED:

23            The Court’s August 25, 2021 Order (Doc. No. 5) is vacated.

24

25
     Dated:         August 26, 2021
26                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
